Title: Robert Hunter Morris to Franklin and Hall, 19 March 1755
From: Morris, Robert Hunter
To: Franklin, Benjamin,Hall, David


Governor Morris’ immediate response to the foregoing message was to demand that the printers eliminate Robinson’s letters from the printed House journals. He told the Council the next day why he had done it, pointing to the dangerous consequences of publishing in full letters from the King’s ministers, for, as it was well known that newspapers and other publications were sent to Canada, “foreign Princes in actual Enmity or such as were wanting Pretences of Quarrel and Contention with the British Nation might thence furnish themselves with Materials prejudicial to the King’s Interest, as well as that the Means which his Majesty should think proper to make use of … may be frustrated.”
 
Gentlemen,
Wednesday, March 19, 1755, Four o’Clock, p.m.
Observing by the Minutes of the Assembly which you sent me, that two Letters, from Sir Thomas Robinson, one of his Majesty’s principal Secretaries of State, to me, the one of July 5, and the other of October 26, 1754, are there printed at large; and as no Person or Body in this Province has any Right to make publick his Majesty’s Commands to me, signified by a Secretary of State, further than I shall think proper, and as I conceive it may be very prejudicial to his Majesty’s Service to publish those Letters, I do therefore notify the same to you, and do hereby forbid you to publish the same. I am, Gentlemen, Your most humble Servant,
Robert Hunter Morris
To Messieurs Franklin and Hall, Printers in Philadelphia.
